Citation Nr: 1415645	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1951 to January 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied an earlier effective date for the grant of service connection for bilateral hearing loss.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A petition to reopen the claim for service connection for hearing loss was received on November 30, 2006.

2.  In a September 2007 rating decision, the RO reopened a previously denied claim for service connection for bilateral hearing loss, granted service connection for bilateral hearing loss and assigned a 30 percent rating effective on November 30, 2006.  

3.  The Veteran did not submit a timely appeal to the September 2007 rating decision. 

4.  In February 2012, VA received a statement from the Veteran, construed as a request for an effective date earlier than November 30, 2006 for the grant of service connection for bilateral hearing loss. 

5.  The freestanding claim for an earlier effective date for the grant of service connection for bilateral hearing loss is legally barred.


CONCLUSION OF LAW

The Veteran's claim for an earlier effective date for the award of service connection for bilateral hearing loss is legally insufficient and the appeal is dismissed. 
38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this case, VCAA notice is not required because the Board is denying the appeal for an earlier effective date as a matter of law, and not based upon consideration of the evidentiary record.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


Law and Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 (2013).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation. 38 C.F.R. § 3.400(b)(2) .

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence. Rudd, 20 Vet. App. at 299.  Because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299  .

The Veteran submitted a petition to reopen the previously denied claim for service connection for bilateral hearing loss on November 30, 2006.  In a September 2007 rating decision, the RO reopened the previously denied claim and granted service connection for bilateral hearing loss and assigned a 30 percent rating effective November 30, 2006, the, the date of the Veteran's claim.  The Veteran did not submit a timely appeal to this decision, and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  In February 2012, VA received a statement from the Veteran, which the RO construed as a request for an effective date prior to November 30, 2012, for the grant of service connection for bilateral hearing loss. 

In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date; however, the United States Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104 ,7105 (West 2002); see also Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date for the grant of service connection on grounds other than clear and unmistakable error or a motion for reconsideration.  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than November 30, 2006 for the grant of service connection for bilateral hearing loss is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


